DETAILED ACTION
This is non-final office action on the merits in response to the application filed on 09/14/2021. 
Claim 1-20 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2021 has been entered.
Response to Arguments
Rejection under 35 USC § 112:
112 rejection have been withdrawn based on amendment.
Rejection under 35 USC § 101:
The argument and amendment have been fully considered and persuasive, the 101 rejection has been withdrawn.



Rejection under 35 USC § 103:
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Response to Amendment
The amendment recites “the playback token including a timestamp, an identifier of the content, associated subscriber groups, and indicators, of other playback conditions, including whether ads are required and geographic restrictions”, under BRI, the examiner has interpreted the limitation as the playback token include 5 elements:
a timestamp, 
an identifier of the content, 
associated subscriber groups, 
and indicators of other playback conditions including: 
whether ads are required and 
geographic restrictions
In addition with respect to “based on the user access token, generating, by the server processor, […], the playback token including a timestamp, an identifier of the content, associated subscriber groups, and indicators, of other playback conditions, including whether ads are required and geographic restrictions” this is nonfunctional descriptive material as it only describes a generated playback token and the elements included in the playback token while neither the playback token nor the elements is not used to perform any of the recited method steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the 
In addition with respect to “a playback token to be used when requesting playback decryption keys” is intended use of the playback token and does not limit the scope of the claims. It has been held language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
Claim Objections
Claim 1, 8 and 15 objected to because of the following informalities: the commas should be removed from “indicators[[,]] of other playback conditions[[,]] including whether ads are required and geographic restrictions”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 8-12 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (US 20070255580 A1; hereinafter, "Cole") and further in view of Palasamudram et al. (US 20160117746 A1; hereinafter, "Palasamudram") and Qu (CN 102647626 A; hereinafter, "Qu") and Du (US 20130117451 A1; hereinafter, "Du") and Marianne Crowe and Susan Pandy (Is Payment Tokenization Ready for Primetime, June11 2015; hereinafter, “Crowe”).
With respect to claim 1, 8 and 15:
Cole teaches a method of media content discovery and playback, the method comprising:
Receiving, by a server processor, a query for one or more media content items from a search client device, the query including […] a plurality of search criteria. (The PDA 14 is operated by a borrower 18, and is used to access and display econtent accessed at the library server 12. The borrower 18 is a member or subscriber to the service operating using the library server 12. The indexer provides the searching capability, allowing users to search through keywords and so on. The registration database 24 has a plurality of member records 28. Each member record 28 comprises a set of member information relating to a particular member of the library server 12, including: name; address; date of birth; borrowing rights. See at least Paragraph [0066], [0084]-[0088] and [0134]). By 
based on the one or more user subscriber group identifiers and the one or more search criteria elements, determining, by the server processor, a list of one or more matching content items by filtering one or more available media content items; sending, by the server processor, the list of matching content items to the search client device. (The borrower 18 selects the econtent item 21 they wish to borrow by clicking on a link in the EBL Portal search results page 40 that is displayed on their PDA 14, and as described above. See at least Paragraph [0145])
receiving, by the server processor, a selection token from the search client with […]. (To borrow a particular econtent item 21 from the memory 19, the borrower 18 sends a request communication message 34 to the library server 12 via the PDA 14. The request communication message 34 is processed by the processor 13 and contains a set of request information. The set of request information includes: the borrower's 18 unique registration identification number (i.e. selection token); the borrower's 18 password; a requested loan period; and the reference details for the econtent item 21. See at least Paragraph [0102]-[0107]). 
Providing, by the server processor, the selection token to a user rights managing server.
Receiving, by the server processor, a signature authentication file from the user rights managing server. (Once the borrower 18 has been successfully authenticated, the processor 13 determines if the borrower 18 has the right to access the requested econtent item 21. If the loan request is validated successfully, the econtent item's 21 availability details will be returned to the fulfilment server 61 for processing and generating a protocol response document to the borrower 18. See at least Paragraph [0111] and [0149])
Based on the signature authentication file, sending, by the server processor, a playback key to the search client device. (The voucher is returned to the fulfilment server 61 from the content management database 64, and re-encrypted with the public key sent from the borrower's 18 econtent reader application. This voucher contains the shared private symmetrical key that unlocks the encrypted econtent item 21. 11. The encrypted voucher is returned from the fulfilment server 61 to the PDA 14. The econtent reader application will then store the voucher ready for decrypting the econtent item 21 once downloaded. See at least Paragraph [0111] [0149] - [0155])

Cole teaches one or more user subscriber identifiers for matching the user and contents, Cole does not teach incorporate these information into the query.
However, Palasamudram teaches incorporate one or more user subscriber identifiers into the query. (Inclusion of one or more parameters in the message can be subscriber-defined, for instance, and can be used by the subscriber to control a response from the service manager. One or more of the parameters can include an option identifier correlating the message with 

Cole in view of Palasamudram does not teach the following limitations, however, 
Qu teaches 
based on the user access token, generating, by the server processor, a playback token […], the playback token including a timestamp, an identifier of the content, associated subscriber groups, and indicators, of other playback conditions, including whether ads are required and geographic restrictions; sending, […]  the generated playback token to the search client device. (step S16, the advertisement platform according to the program list information at the start time and/or end time of a program and/or middle period of adding the advertisement, and generating the program menu information carrying advertisement asset information and the second play list. step S23, navigation server, on-demand validity authentication request of user, if it is legal, generating a subscription token (PT, relationships Token), and returning the subscription token to the digital television portal. step S27, user channel and program information navigation server according to the subscription token found, well corresponding to the demand 
The playback token and the included elements is only being generated and transmitted, and being non-functional piece of data. Although the token of Qu does not include the same elements as the playback token in the claims, it would be obvious to try to include any element in the playback token since the playback token is non-functional. In addition, the playback token does not distinguish the claims from prior art. 
to be used when requesting playback decryption keys. (Step S24, carrying corresponding subscription digital television portal generates a requested token string. Step S25, the digital television terminal through SI. SETUP (SI, Session Interfaces session management interface. SETUP is one method of the RTSP protocol, the server for allocating resources among multiple flows, the RTSP connection) initiated on-demand request to the session manager. step S35, the video server to the digital television terminal to carry advertising asset information. See at least Paragraph [0035]-[0046]). 
Requesting playback decryption keys are intended use of the playback token. Although the token of Qu is not used to request the same data as the playback token in the claims, it would be obvious to try to request any data using the playback token since the playback token is non-functional and the use of the playback token is intended use. In addition, the intended use of playback token does not distinguish the claims from prior art.

Du teaches 
based on [user subscriber group identifier], providing, by the server processor, the search client device access to one or more available media content items. (The content provider server returns corresponding web page information to the user according to different user rank identifiers. Therefore, it is implemented that the content provider server performs content ranking and filtering according to the user rank identifier, and web page-level access control is implemented, thereby improving granularity of content control. See at least Paragraph [0026])
a content-item-to-subscriber-group mapping, the content-item-to-subscriber- group mapping providing a mapping of required subscriber groups for one or more content items among the list of matching content items. (By using the content provider server provided in this embodiment, the access request message with the user rank identifier is received, ranking and filtering is performed according to the user rank identifier, and the corresponding web page information is returned to the user. It is implemented that the content provider server performs content ranking and filtering according to the user rank identifier, and web page-level content control is implemented, thereby improving granularity of Internet access content control. See at least Paragraph [0026]). Based on Paragraph [035] of the filed specification, the best interpretation is checking the user’s subscriber group identifier to determine which content to send to the user. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Cole in view of Palasamudram and 
The applicant is reminded that “… providing a mapping of required subscriber groups for one or more content items among the list of matching content items” is non-functional descriptive material or intended use of the mapping.

Cole in view of Palasamudram and Qu and Du does not teach encoding identifier as user access token and use the token as substitute for the identifier. However, 
Crowe teaches coding identifier as user access token and use the token as substitute for the identifier. (A payment token is a random value that replaces a cardholder’s PAN when initiating a payment transaction. See at least Page 6 Sec A). It would have been obvious to one of ordinary skill in the art at the time of the invention to have the user identifier tokenized as taught by Crowe in view of Palasamudram and Du with the motivation of decreasing fraud exposure (See pg. 5 Sec. III).
Claim 8, a non-transitory computer readable medium with the same scope as claim 1, is rejected.
Claim 15, a system with the same scope as claim 1, is rejected.
With respect to claim 2, 9 and 16:
Cole further teaches wherein a subscriber group definition for each subscriber group associated with the one or more user subscriber group identifiers includes one or more of a device type, an application version, a user location, a flag indicating whether the online media content item is accessible by an anonymous user or a registered user, a date or date range during which an online media content item is accessible, a flag indicating whether a purchase is required in order to access the online media content item, and a flag indicating whether the online media content item is browsable or playable. (At point B in FIG. 2, all 325 loan instances have been used. The econtent item 21 will still be available to preview to borrowers, but cannot be loaned. In the fourth scenario there are only 8 loan instances remaining. A first borrower requests Title 1 for a five day loan. This is allowed and the item is downloaded to the first borrower. A second borrower also requests a five day loan, but, because there now only three loan instances remaining, the borrower is only able to access the item for three days rather than five. See at least Paragraph [0080] and [0128])
Claim 9, a non-transitory computer readable medium with the same scope as claim 2, is rejected.
Claim 16, a system with the same scope as claim 2, is rejected.
With respect to claim 3, 10 and 17:
Cole further teaches wherein a subscriber group definition for each subscriber group associated with the one or more user subscriber group identifiers includes one or more content tags. (The registration database 24 has a plurality of member records 28. Each member record 28 comprises a set of member information relating to a particular member of the library server 12, including: name; address; date of birth; borrowing rights (i.e. tags).  At point B in FIG. 2, all 325 loan instances have been used. The econtent item 21 will still be available to preview to borrowers, but cannot be loaned (i.e. tags). In the fourth scenario there are only 8 loan instances remaining (i.e. tags). A first borrower requests Title 1 for a five day loan. This is allowed and the item is downloaded to the first borrower. A second borrower also requests a 
Claim 10, a non-transitory computer readable medium with the same scope as claim 3, is rejected.
Claim 17, a system with the same scope as claim 3, is rejected.
With respect to claim 4, 11 and 18:
Palasamudram further teaches wherein the subscriber group definition for each subscriber group associated with the one or more user subscriber group identifiers further includes a Boolean expression combining two or more content tags among the one or more content tags. (One or more options can be selected in various manners and examples of the present disclosure do not limit the selection of options to a particular manner. For example, an option can be selected using a menu (e.g., a drop-down menu) and/or one or more entries made into a Boolean field, among other manners of selecting. See at least Paragraph [0016]). Palasamudram teaches conducting search using Boolean expression which implicitly teaches the searching query is formed as Boolean form in order to be performed in the searching. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Cole with the technique of using Boolean to select option(s) as disclosed by Palasamudram to provide timely and accurate options while minimizing (e.g., eliminating) the provision of unnecessary options as suggested by Palasamudram in Paragraph [0017].

Claim 18, a system with the same scope as claim 4, is rejected.
With respect to claim 5, 12 and 19:
Cole further teaches wherein the filtering further comprises determining that a content item matches at least one content tag among the one or more content tags. (A first borrower requests Title 1 for a five day loan. This is allowed and the item is downloaded to the first borrower. A second borrower also requests a five day loan, but, because there now only three loan instances remaining, the borrower is only able to access the item for three days rather than five. See at least Paragraph [0128]). Refer back to page 11-12 regarding claim 3, the content tag is available instances, which is used to determine (filter) available content for the users.
Claim 12, a non-transitory computer readable medium with the same scope as claim 5, is rejected.
Claim 19, a system with the same scope as claim 5, is rejected.
With respect to claim 6, 13 and 20:
Crowe further teaches storing the user access token in a database. (The Processor stores the static token and associated PAN in its Token Vault, to be used for recurring transactions and other PAN-related tasks that occur after authorization, including settlement, reporting, reconciliation, and chargebacks. See at least Page 6 First Paragraph and Figure 1)
Claim 13, a non-transitory computer readable medium with the same scope as claim 6, is rejected.

With respect to claim 7 and 14:
Crowe further teaches wherein the selection token is digitally signed. (The POS terminal encrypts the card track data (including the PAN) and sends the data to the Merchant Acquirer/Processor (Processor). See at least Page 5 Sec III Third Paragraph). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Cole in view of Palasamudram and Du with the technique of encrypting card track data as disclosed by Crowe to improve the security as suggested by Crowe in Page 8 Sec B.
Claim 14, a non-transitory computer readable medium with the same scope as claim 7, is rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHENG XIAO whose telephone number is (571)272-6627.  The examiner can normally be reached on 8:30-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.X./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685